     Case 3:19-cv-01651-S Document 26 Filed 08/02/19      Page 1 of 17 PageID 190


                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

DEIDRA M. ROPER a/k/a “Spinderella”,       §
and SPINDERELLA                            §
ENTERTAINMENT, LLC,                        §
                                           §
               Plaintiffs,                 §
                                           §
v.                                         §    Civil Action No. 3:19-cv-01651-S
                                           §
CHERYL JAMES-WRAY a/k/a                    §
CHERYL JAMES, SANDRA DENTON,               §
JAMES MAYNES, AND S & C                    §
PRODUCTIONS, INC.,                         §
                                           §
               Defendants.                 §


                 DECLARATION OF JAMES MAYNES IN SUPPORT OF
         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ REPLY BRIEF IN SUPPORT
            OF REQUEST FOR A TEMPORARY RESTRAINING ORDER




DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’
OPPOSITION TO PLAINTIFFS’ REPLY BRIEF ISO REQUEST FOR A TEMPORARY RESTRAINING ORDER
   Case 3:19-cv-01651-S Document 26 Filed 08/02/19                Page 2 of 17 PageID 191


I, James Maynes, do hereby state and declare as follows:

        1.     I am a specially-appearing defendant in the above-captioned matter, along with

Cheryl James-Wray a/k/a Cheryl James (“Salt”), Sandra Denton (“Pepa”), and S & C

Productions (“S & C”) (together, “Salt-N-Pepa” or “Defendants”). I am the longtime manager of

the musical group “Salt N Pepa,” which is comprised of Salt and Pepa. I am also responsible for

overseeing business operations for S & C. As a result, I have personal knowledge of the facts

contained in this declaration and, if called and sworn as a witness, I could and would

competently testify thereto. The facts stated in this declaration are within my personal knowledge

and are true and correct. I make this declaration in support of Defendants’ Opposition to

Plaintiffs’ Reply Brief In Support of Plaintiff’s Request For A Temporary Restraining Order.

        2.     I have reviewed Plaintiff’s Reply in support of Plaintiff’s Request for a

Temporary Restraining Order [Doc. 25] (“Reply Brief”), and the unsupported images embedded

within it.

        3.     Contrary to Plaintiff’s assertion, the image on page 4 of the Reply Brief with

regard to the Limited Edition Idol Maker Jacket (“Idolmaker Jacket”) is not from the official Salt

N Pepa website, but rather from a hotlink to a website maintained by Merch Direct. S&C

negotiates and handles all sales of merchandise for Salt and Pepa. As Manager, I am in charge of

the relationship and agreements with Merch Direct on behalf of S&C.

        4.     All communications on behalf of Defendants with Merch Direct go through me.

In or around January or February of 2019, after Spinderella’s termination, I informed Brooke

Pulver, my contact at Merch Direct, in charge of the account for S&C, that Spinderella was no

longer affiliated with Salt N Pepa, and that all images depicting Spinderella in promotional

materials should be removed from Merch Direct’s website. While S&C had creative control



DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’
RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER                 Page 1
   Case 3:19-cv-01651-S Document 26 Filed 08/02/19                Page 3 of 17 PageID 192


over the images of the actual merchandise sold through Merch Direct, neither S&C, nor Salt,

Pepa nor I had control over the manner in which Merch Direct chose to market or advertise Salt

N Pepa merchandise for sale, which remained within the purview of Merch Direct.

       5.      Moreover, neither S&C, Salt, Pepa, nor I own or control the image reproduced on

page 4 of the Reply Brief with regard to the Idolmaker Jacket—which in fact, upon information

and belief, is not owned by Spinderella either. Rather, it is my understanding that Merch Direct

had to negotiate and obtain a licensing right to use the image from the photographer, through

Getty Images. The image complained of by Plaintiffs is a licensed image through Getty Images

and was licensed by Merch Direct, not by Defendants—and, apparently, also not by Plaintiffs.

In fact, the same photoshoot from which the complained of image came from included a similar

photo without Spinderella, including only Salt and Pepa in a similar pose. Every time S&C

wishes to use that photo, it must license the use of the image through Getty Images.

       6.      Upon receipt and review of the Reply Brief yesterday evening, I searched and

eventually found the image reproduced in the Reply Brief in relation to the Idolmaker Jacket on

the Merch Direct website. I called S&C’s account manager with Merch Direct, Brooke Pulver,

and was told the image should have been taken down months ago when I originally called, was

not removed due to an oversight on the part of Merch Direct, and that it would be removed

immediately.

       7.      The Reply Brief is misleading at paragraph 5 and on page 4 wherein Plaintiffs

make their claims against Defendants in relation to the Idol Maker Jacket. First, as noted above,

the image of the item of Salt N Pepa merchandise depicted is not on Salt N Pepa’s website. The

domain name for Salt N Pepa’s official website is www.saltnpepa.com. The Salt N Pepa

merchandise depicted is rather being sold by Merch Direct, a third-party, on Merch Direct’s



DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’
RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER               Page 2
   Case 3:19-cv-01651-S Document 26 Filed 08/02/19                 Page 4 of 17 PageID 193


website at the domain name, saltnpepa.merchdirect.com.

       8.      Additionally, the landing page for the Idol Maker jacket does not show any image

of Plaintiff. A true and correct screenshot of the landing page taken on August 1, 2019, is

attached hereto and incorporated herein as Exhibit 1.

       9.      As one scrolls down, a series of thumbnails become visible. A true and correct

screenshot of the scrolled down portion of the landing page, taken on August 1, 2019, is attached

hereto and incorporated herein as Exhibit 2.

       10.     A user must click on “Next” until a thumbnail of Salt, Pepa, and Spinderella

becomes visible and it is the last image in the series of thumbnails one must scroll through to

find. A true and correct screenshot showing the thumbnail of Salt, Pepa, and Spinderella, taken

on August 1, 2019, is attached hereto and incorporated herein as Exhibit 3.

       11.     Not until the picture of Salt, Pepa, and Spinderella is highlighted does the image

of the three women become blown-up.

       12.     A true and correct screenshot of the blown up version of the image of the three

women, taken on August 1, 2019, is attached hereto and incorporated herein as Exhibit 4.

       13.     As mentioned above, upon learning of this image’s existence, I spoke with

Brooke Pulver at Merch Direct who immediately removed the image from Merch Direct’s

website.

       14.     On or about July 2, 2019, I became aware that Universal Attractions—which is

responsible for the “I Love The 90s Tour” (including the website) and the O2 shows in

London—was apparently still using Spinderella’s name, likeness, and mark on the “I Love The

90s Tour” website.

       15.     That same day, I immediately contacted one of the owners of Universal



DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’
RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER               Page 3
   Case 3:19-cv-01651-S Document 26 Filed 08/02/19                Page 5 of 17 PageID 194


Attractions, Jeff Epstein, to take down the images and stop using the term Spinderella by text

message. A true and correct copy of my text message to Jeff Epstein, dated July 2, 2019, telling

them to stop using Plaintiffs’ name, likeness and mark is attached hereto and incorporated herein

as Exhibit 5.

       16.      I was later informed by Jeff Epstein with Universal Attractions, on July 24, 2019,

that, in fact, Live Nation/Rhydian was not advertising Spinderella, but, rather, the image was

located on another, third-party’s website outside of the control of the promoters. See Exhibit 5.

       17.      The image used on the I Love the 90s Tour website was not approved by

Defendants at any point in time. Rather, it appears that Universal Attractions licensed the photo

independently from an unrelated third-party.

       18.      The woman in the Instagram photos embedded in the Reply Brief on pages 10 and

11 is named DJ Cocoa Chanelle. She was Roper’s replacement after she was asked to no longer

perform with Salt N Pepa. She is an award winning, world renowned, celebrated, and talented

hip hop DJ, rapper and artist and is a well known radio personality for her work on New York

City radio Hot 97 and Kiss FM. Indeed, she does not look anything like Spinderella, except in

the most superficial way, in that both she and Spinderella happen to be middle-aged, African

American women. She was not selected because she looked like Spinderella. She was selected

because she was a prominent hip hop artist from the 90s and an attractive woman.

       19.      The MixTapeTour sold over 600,000 tickets. My contact at LiveNation, the

concert promoter for the tour, informed me that not a single ticket has been returned—let alone

any returned because a concert goer felt deceived into thinking DJ Cocoa Chanelle was

Spinderella.

       20.      On both the MixTapeTour and the I Love The 90s Tour, the promoters of each



DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’
RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER              Page 4
   Case 3:19-cv-01651-S Document 26 Filed 08/02/19                Page 6 of 17 PageID 195


tour hire Salt and Pepa to perform, through S&C, and none of the Defendants have any

involvement in how the promoters choose to advertise or promote their tours themselves, other

than in initially approving photos, with the included approval of Spinderella, before her services

were terminated.

       I swear under penalty of perjury under the laws of the United States that the contests of

this declaration are true and correct. Executed this 2nd day of August, 2019 in New York City,

New York.

                                             _______________________________
                                             James Maynes




DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’
RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER               Page 5
Case 3:19-cv-01651-S Document 26 Filed 08/02/19   Page 7 of 17 PageID 196
Case 3:19-cv-01651-S Document 26 Filed 08/02/19   Page 8 of 17 PageID 197
Case 3:19-cv-01651-S Document 26 Filed 08/02/19   Page 9 of 17 PageID 198
Case 3:19-cv-01651-S Document 26 Filed 08/02/19   Page 10 of 17 PageID 199
Case 3:19-cv-01651-S Document 26 Filed 08/02/19   Page 11 of 17 PageID 200
Case 3:19-cv-01651-S Document 26 Filed 08/02/19   Page 12 of 17 PageID 201
Case 3:19-cv-01651-S Document 26 Filed 08/02/19   Page 13 of 17 PageID 202
Case 3:19-cv-01651-S Document 26 Filed 08/02/19   Page 14 of 17 PageID 203
Case 3:19-cv-01651-S Document 26 Filed 08/02/19   Page 15 of 17 PageID 204
Case 3:19-cv-01651-S Document 26 Filed 08/02/19   Page 16 of 17 PageID 205
Case 3:19-cv-01651-S Document 26 Filed 08/02/19   Page 17 of 17 PageID 206
